Case 2:19-cv-00142-SPC-MRM Document 13 Filed 05/16/19 Page 1 of 3 PageID 111



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

                         Plaintiff,

       v.                                                Case No. 19-cv-142-SPC-MRM

JOHN DOE subscriber assigned IP address
174.63.150.232, an individual,

                         Defendant.


  UNOPPOSED MOTION FOR DILLON J. AMBROSE TO APPEAR PRO HAC VICE


       Pursuant to Local Rule 2.02(a) of the United States District Court for the Middle District

of Florida, the undersigned respectfully moves for admission pro hac vice of Dillon J. Ambrose

of Davis & Kuelthau, s.c., 1400 East Kilbourn Avenue, Suite 1400, Milwaukee, Wisconsin

53202 for purposes of appearance in this case as co-counsel for Defendant John Doe Subscriber,

and states as follows:

       1.      In accordance with Local Rule 2.02(a), a Special Admission Attorney

Certification form and payment of the requisite fee are being submitted to the Clerk of the Court

simultaneously herewith, as well as the filing of a Written Designation and Consent-to-Act by

Non-Resident Attorney. These documents are incorporated herein by reference.

       2.      Dillon J. Ambrose is an attorney licensed in the State of Wisconsin and has been a

member in good standing of the State Bar of Wisconsin since 2002.

       3.      Dillon J. Ambrose was also admitted to practice before the United States District

Court for the Eastern District of Wisconsin in 2002, the Western District of Wisconsin in 2011,
Case 2:19-cv-00142-SPC-MRM Document 13 Filed 05/16/19 Page 2 of 3 PageID 112



the Central District of Illinois in 2012, the United States Court of Appeals for the Seventh Circuit

in 2012, the Court of Appeals for the Armed Forces in 2004, the Navy-Marine Corps Court of

Criminal Appeals in 2007, and the United States Supreme Court in 2009.

        4.     Benjamin G. Lopez, an attorney in Banker Lopez Gassler, P.A.’s Tampa, Florida

office, has been designated as local counsel for Defendant. Mr. Lopez is qualified to practice in

this Court and consents to designation as local counsel.

        5.     Dillon J. Ambrose has never been disbarred and is not currently suspended from

the practice of law in the State of Florida or any other state, nor from any United States District

Court, Bankruptcy Court, or Court of Appeals.

        6.     Dillon J. Ambrose is familiar with and shall be governed by the local rules of this

Court, the rules of professional conduct, and all other requirements governing the professional

members of the Florida Bar.

        WHEREFORE, pursuant to Local Rule 2.02(a), Defendant John Doe Subscriber and

undersigned counsel respectfully request Dillon J. Ambrose’s special admission to practice in

this case.

                   M.D. Fla. Local Rule 3.01 (g) Certification Requirement

        Counsel for Defendant and Plaintiff conferred on May 15, 2019 regarding the issues

presented in this motion and counsel for Plaintiff have no objections to the relief sought.




                                                 2
Case 2:19-cv-00142-SPC-MRM Document 13 Filed 05/16/19 Page 3 of 3 PageID 113



Dated: May 16, 2019                   BANKER LOPEZ GASSLER P.A.

                                      s/ Benjamin G. Lopez
                                      Adam S. Kantor
                                      Florida Bar No.: 157643
                                      Benjamin G. Lopez
                                      Florida Bar No.: 0117532
                                      Attorneys for John Doe Subscriber
                                      501 E. Kennedy Blvd.
                                      Suite 1700
                                      Tampa, FL 33602
                                      813.221.1500
                                      Primary Service: service-
                                      akantor@bankerlopez.com
                                      Secondary Service: service-
                                      blopez@bankerlopez.com


                                      DAVIS & KUELTHAU, SC

                                      s/ Dillon J. Ambrose*
                                      Dillon J. Ambrose
                                      Attorneys for John Doe Subscriber
                                      111 E. Kilbourn Avenue
                                      Suite 1400
                                      Milwaukee, WI 53202
                                      414.276.0200

                                      *Pro Hac Vice Admission Pending




                                     3
T:\DOCS\06135\46686\13736655
